Judgment, Supreme Court, New York County (Lottie E. *334Wilkins, J.), entered July 6, 2005, after a jury trial, in favor of the defendants-respondents, unanimously affirmed, without costs.
Consideration of most of the issues raised by plaintiff in this appeal from the judgment is precluded by law of the case as a result of plaintiff’s prior appeal from the order denying her motion to set aside the verdict (26 AD3d 269 [2006]). Plaintiffs objection to the bill of costs is wholly without merit given defendants’ success at trial and that the only item included in the bill are statutory costs under CPLR 8201. We decline to review the issues involving the order that granted defendants partial summary judgment in view of the dismissal of plaintiffs appeal from that order for failure to perfect (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750 [1999]). Because plaintiff could not raise on her prior appeal her contention that the trial court erred in declaring a mistrial at the initial trial (see Slavin v Berlin, 172 AD2d 514 [1991]; Graney Dev. Corp. v Taksen, 66 AD2d 1008 [1978]), review of that contention is not barred by law of the case. However, nothing in the record before us supports plaintiffs claim that the trial court’s declaration of a mistrial was improper. We have considered plaintiffs other arguments and find them to be without merit. Concur—Buckley, EJ., Tom, Mazzarelli, Saxe and McGuire, JJ.